NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PRICEPLAY, INC. (FoRMERLY PERFoRMANoE
PR1c1NG, INo.),
Plain,tiff-Appellant, `
V.
GOOGLE, INC.
Defen.dant-Appellee,
and
AOL LLC,
Defenclant-Appellee.
2010-1306
Appeai from the United States District Court for the
Eastern Distriot of Texas in case no. 07-CV-0432, Circuit
Judge Randa11 R. Rader, sitting by designation
ON MOTION
ORDER
Upon consideration of the motion to withdraw CharIes
K. Verhoeven, Emi1y C. O’Brien, David A. Perlson, and
Antonio R. Sistos as counsel of record for AOL LLC,

PRICEPLAY V. GOOGLE 2
IT ls 0RDERED THAT:
(1) The motion is granted The revised official cap-
tion is reflected above.
(2) NeW counsel for AOL LLC must promptly enter
an appearance
FOR THE COURT
 8  fs/ J an Horbal§g
Date J an Horbaly
Clerk
cc: Gregory S. DoVel, Esq. _
Charles K. Verhoeven, Esq.
- - `PEALS
521 mag 5 LcrRcurT
Robert L. Burns, Esq. u 8 ca  pen
_NOV 03 2010
.!AN HORBALY
CLERK